Citation Nr: 1016610	
Decision Date: 05/05/10    Archive Date: 05/19/10

DOCKET NO.  06-03 413A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
10 percent for posttraumatic stress disorder (PTSD) from 
April 13, 2005 to August 14, 2008.

2.  Entitlement to an initial disability rating in excess of 
30 percent for PTSD for the period beginning on August 14, 
2008.

3.  Entitlement to service connection for a bilateral 
shoulder condition.

4.  Entitlement to service connection for residuals of a left 
foot fracture.

5.  Entitlement to service connection for a skin condition to 
include lichen planus chronicus.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to service connection for a right hip 
condition to include as secondary to a back condition.

8.  Entitlement to service connection for a right knee 
condition to include as secondary to a back condition.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1964 to June 
1970, including service in the Republic of Vietnam, for which 
he received the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2005 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied the Veteran's claim for 
service connection for a bilateral shoulder condition, 
residuals of a left foot fracture and a skin condition.  This 
rating decision also granted his claim for service connection 
for PTSD and assigned an initial disability rating of 10 
percent, effective April 13, 2005.

The Veteran also appeals from an August 2006 rating decision 
which denied his claims for service connection for a back 
injury, a right hip condition and a right knee condition.

A December 2008 rating decision the RO increased the initial 
disability rating for PTSD to 30 percent, effective August 
14, 2008.

The Veteran perfected an appeal with regard to the issue of 
entitlement to an earlier effective date for the grant of the 
30 percent rating.  He contended that the rating should have 
been effective from the date of service connection, April 13, 
2005.  The Board views this question as part of the issue of 
entitlement to a higher initial rating for PTSD, because the 
Board is required to consider the appropriate rating for the 
disability throughout the period since the effective date of 
service connection.  Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran testified before the undersigned at a February 
2010 hearing at the RO (Travel Board).  A copy of the hearing 
transcript has been associated with the claims file.

In February 2010, subsequent to the issuance of the September 
2009 statement of the case (SOC) and supplemental statement 
of the case (SSOC), the Veteran submitted evidence pertinent 
to the claim on appeal.  This evidence was accompanied by a 
waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2009).

The issues of entitlement to service connection for a back 
condition, a bilateral shoulder condition, a right knee 
disability, and a skin condition are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  For the period since April 13, 2005 the Veteran's PTSD 
has been manifested by anxiety, sleep difficulties, 
depression, irritability, nightmares, memory impairment and 
an exaggerated startle response; without occupational 
impairment with reduced reliability and productivity, speech 
difficulties, panic attacks, difficulty understanding complex 
commands, impaired judgment, impaired abstract thinking and 
difficulty establishing and maintaining effective work and 
social relationships.

2.  There is a nexus between the residuals of a left foot 
fracture and the Veteran's service.

4.  The Veteran does not have a right hip condition.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent for PTSD have been met since April 13, 2005.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.126, 
4.130, Diagnostic Code (DC) 9411 (2009).

2.  The criteria for an initial disability rating in excess 
of 30 percent for PTSD have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 4.3, 4.7, 4.126, 4.130, DC 9411.

3.  The criteria for entitlement to service connection for 
residuals of a left foot fracture have been met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303 (2009).

4.  The criteria for entitlement to service connection for a 
right hip condition to include as secondary to a back 
condition have not been met.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.326(a) (2009).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. 
§ 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 was amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  73 Fed. Reg. 
23, 353 (Apr. 30, 2008).  

The appeal with regard to PTSD arises from disagreement with 
the initial rating following the grant of service connection.  
The courts have held that once service connection is granted 
the claim is substantiated, additional VCAA notice is not 
required; and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements are 
appropriately addressed under the notice provisions of 38 
U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of 
the VCAA, the veteran bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 
(2008). There has been no allegation of prejudice in this 
case with regards to the Veteran's increased initial rating 
claim for PTSD.

The VCAA is not applicable where further assistance would not 
aid the veteran in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).  In view of the Board's favorable decision in 
this appeal, further assistance is unnecessary to aid the 
Veteran in substantiating his claim for service connection 
for residuals of a left foot fracture.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided with a February 2006 letter in which 
the RO notified him of what evidence was required to 
substantiate his claims for service connection for right hip 
condition and a right knee condition.  This letters told him 
what evidence VA would obtain, what evidence he was expected 
to provide, and of what evidence VA would obtain.  This 
letter also notified the Veteran that he should submit any 
relevant evidence in his possession.  This letter met the 
duty to provide preadjudication notice to the Veteran in 
accordance with Pelegrini.

The Veteran has substantiated his status as a veteran.  The 
remaining elements of proper Dingess notice were provided in 
the preadjudication March 2006 letter.

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claims.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c), (d).  This 
duty to assist contemplates that VA will help a claimant 
obtain records relevant to his claim(s), whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination and/or opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4). 

VA has met the duty to assist the Veteran in the development 
of his claim.  The Veteran's service treatment records, 
portions of his service personnel records, various private 
treatment records, Social Security Administration (SSA) 
records and VA treatment records have been obtained.  While a 
November 2008 private opinion appeared to suggest that the 
Veteran had been under private psychiatric care, the Veteran 
has not identified this provider as having pertinent 
information nor has an appropriate authorization been 
submitted which would allow VA to obtain any such records.

Multiple VA psychiatric examinations have been conducted and 
sufficient medical opinions have been obtained.  While the 
Veteran has claimed that his assigned disability rating for 
PTSD does not accurately reflect his condition, he has not 
claimed that his symptoms have worsened since his last 
examination.

A VA examination has not been conducted in regards to the 
Veteran's claim for service connection for a right hip 
disability.  As detailed below, such an examination is not 
necessary as there is no evidence that a current right hip 
disability may be related to service.  An in-service right 
hip disability was denied by the Veteran and he has not 
reported a continuity of symptomatology beginning in service.  
He has reported that his treating physicians were unable to 
link his current right hip condition to service or to support 
his contention that a current disability is related to a back 
disability that began in service.  A VA examination is 
therefore not required.

The Veteran has claimed that portions of his service 
treatment records are missing, particularly those records 
documenting his treatment while serving in Vietnam and 
Germany.  The claims file contains service treatment records 
with entries throughout the Veteran's period of service.  The 
claims file also contains a February 1968 periodic 
examination and April 1968 laboratory results taken at Bad 
Tolz, Germany.  A March 2007 Personnel Information Exchange 
System (PIES) request to search the dispensary records in 
Phan Rang, Vietnam for inpatient clinical records related to 
the Veteran's reported treatment in April 1966 located no 
documents.  A similar March 2007 request to Landstuhl, 
Germany for clinical records related to the Veteran's 
reported treatment in 1968 also located no documents.  A 
formal finding of on the unavailability of these records was 
made in a September 2007 Memorandum.  In addition, a search 
of morning reports for his unit between February 1968 and May 
1968 was negative for evidence of his purported left foot 
fracture.  It does not appear that further efforts to secure 
records would be reasonably likely to result in additional 
records being obtained.

As neither the Veteran nor his representative has indicated 
that there is any other outstanding pertinent information to 
be obtained, VA may proceed with the consideration of his 
claims.

Initial Disability Rating Criteria

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.

Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by a veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In addition, the entire history of a veteran's disability is 
also considered. Consideration must be given to the ability 
of a veteran to function under the ordinary conditions of 
daily life.  38 C.F.R. § 4.10.  If there is a question as to 
which of two evaluations should apply, the higher rating is 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.

In instances in which a veteran disagrees with the initial 
rating, the entire evidentiary record from the time of a 
veteran's claim for service connection to the present is of 
importance in determining the proper evaluation of 
disability, and staged ratings are to be considered in order 
to reflect the changing level of severity of a disability 
during this period.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

PTSD is evaluated under VA's General Rating Formula for 
Mental Disorders. Under the formula, a 10 percent rating is 
provided for occupational and social impairment due to mild 
transient symptoms, which decrease work efficiency only 
during periods of significant stress or symptoms are 
controlled by medication.  38 C.F.R. § 4.130, DC 9411.

A 30 percent rating is assigned where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood; anxiety; suspiciousness; panic attacks 
(weekly or less often); chronic sleep impairment; and mild 
memory loss (such as forgetting names, directions, and recent 
events).  Id.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment, impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent evaluation is warranted for PTSD if the veteran 
exhibits: occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation, obsessional rituals which interfere 
with routine actives, speech intermittently illogical, 
obscure, or irrelevant, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, neglect of personal appearance 
and hygiene, difficulty in adapting to stressful 
circumstances (including work or a work like setting) or an 
inability to establish and maintain effective relationships.  
Id.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene), 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name.  Id.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.  Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan at 443.  The 
Court of Appeals for the Federal Circuit has embraced the 
Mauerhan Court's interpretation of the criteria for rating 
psychiatric disabilities.  Sellers v. Principi, 372 F.3d 
1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the Veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan at 444.

GAF is a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Diagnostic and Statistical Manual of 
Mental Disorders (4th ed. 1994) (DSM-IV).

A GAF score of 61 to 70 reflects some mild symptoms, or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF score of 51 to 60 
indicates moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning.  A GAF score of 
41 to 50 signifies serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). A GAF 
score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work). DSM-IV; 
38 C.F.R. §§ 4.125, 4.130.  See Carpenter v. Brown, 8 Vet. 
App. 240, 242 (1995).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant. 38 U.S.C.A. § 5107(b).

Evidence

Complaints of anxiety and sleep difficulties were noted in a 
May 2005 VA treatment note.

The Veteran denied depression, intrusive thoughts, compulsive 
behaviors, sleep difficulties, nightmares or flashbacks 
during June 2005 VA treatment.  Hallucinations, paranoid 
ideations or other psychotic symptoms were also denied.  A 
long history of distrusting people and carrying firearms were 
noted.  He reported being married three times and that he has 
four children.  

The examiner noted that the Veteran was fairly groomed, 
anxious and pleasant during the interview.  Some paranoid 
ideation about people in general without a fixed delusional 
quality were noted.  He was alert, oriented, had fair insight 
and intact judgment.  His ability to feel close to family 
members and some friends rendered paranoid personality 
disorder less likely.  The pertinent diagnoses were anxiety 
disorder not otherwise specified (NOS), rule-out PTSD.  A GAF 
of 55 was assigned.

A July 2005 VA psychiatric examination reflects the Veteran's 
reports of mild insomnia, anxiety, depression, anhedonia, 
obsessional ideation and startle symptoms.  Flashbacks, 
thinking about Vietnam, nightmares, and hallucinations were 
denied.  Paranoia was denied but he reported carrying two 
pistols for protection.  Poor short-term memory attributed to 
his age was reported.  He had been married three times and 
reported that he was in the process of remarrying one of his 
ex-wives.  Suicidal and homicidal ideations were denied.  

Mental status examination showed that his thought processes 
were logical, coherent, and relevant.  He was well-groomed, 
oriented and noted to have good social skills.  No 
psychomotor slowing or agitation was exhibited.  Following 
this examination and a review of the Veteran's claims file, 
diagnoses mild PTSD and dysthymic disorder were made and a 
GAF of 70 was assigned.  The examiner noted; however, that 
the Veteran was in denial and minimized his overall symptoms.

Intermittent and terminal insomnia, anxiety and anhedonia 
were reported in an August 2005 VA treatment note.  
Hypervigilance, nightmares, intrusive thoughts, flashbacks 
and auditory or visual hallucinations were denied.

A March 2006 VA treatment summary indicates that the 
Veteran's PTSD symptoms had been recently exacerbated and 
that he was experiencing more nightmares and was more focused 
on Vietnam.  His feelings of hyperarousal, anxiety and 
irritability had also increased.

A June 2006 private mental status examination reflects the 
Veteran's reports of disturbing thoughts and images from his 
Vietnam experiences, sleep disturbances and an exaggerated 
startle response.  He reported being able to care for his 
personal hygiene and his appearance was noted to be 
appropriate.  Conversation was relevant and coherent and his 
thought processes were goal-directed.  No delusions or 
hallucinations were elicited or suspected.  

His affect was anxious and his mood was labile.  Remote and 
immediate memory were intact but recent memory was not.  
Judgment and reasoning were logical and functional while 
insight was good.  An impression of chronic delayed onset 
PTSD was made and a GAF of 50 was assigned.

At a July 2006 VA psychological examination, the Veteran 
denied any significant periods of either complete or partial 
remission of PTSD since his last examination. His depression 
had worsened since that time which he attributed to his third 
wife moving out.  Ongoing hypervigilance and the continued 
carrying of a concealed weapon with a permit were noted.  

He reported that he had stopped operating his lawn care 
business in September or October 2005 due to daytime 
sleepiness, knee pain and back pain.  He lived alone but had 
several close friends, and occasionally enjoyed attending 
church, competed in archery events, scuba dived and 
snorkeled. Complaints of severe depression, sleep 
difficulties, recurrent and intrusive distressing thoughts 
related to Vietnam occurring every day or two and nightmares 
occurring approximately six times per month were noted.  
Suicidal and homicidal ideations and auditory and visual 
hallucinations were denied.  

Mental status examination conducted by the July 2006 VA 
examiner noted that the Veteran was alert, oriented and that 
he had linear thought processes.  Insight and judgment 
appeared good.  Following this examination and a review of 
the Veteran's claims file, diagnoses of PTSD and recurrent 
major depressive disorder were made.  A GAF of 65 was 
assigned.  

The July 2006 VA examiner noted that there was mild impact on 
the Veteran's social functioning, as he reported some 
friendships and participation in some enjoyable activities 
and moderate impact on his occupational functioning as he had 
closed to his lawn care business.

A July 2006 VA treatment note shows that a GAF of 43 was 
assigned.  The Veteran was noted to be depressed and to have 
a constricted affect.  Continued hyperarousal and some 
ruminating thoughts at night were reported.  The psychiatrist 
noted that he was compliant with his medication.

At an examination for the Social Security Administration in 
July 2006, it was reported that the Veteran had no 
significant to mild occupational limitations related to 
psychiatric symptoms.

During VA outpatient treatment in March 2007, the Veteran 
reported increased stress after his brother's recent death e.  
Continued hyperarousal low motivation, social avoidance and 
withdrawal were reported.  Suicidal and homicidal ideation 
was denied.

During a February 2007 Decision Review Officer (DRO) hearing, 
the Veteran testified that the medication he had been 
prescribed to treat his PTSD made his condition worse in that 
he experienced daytime drowsiness and impaired his short-term 
memory.  He continued to take this medication.  He avoided 
news regarding the current wars.

A May 2007 VA psychiatric treatment note reflects the 
Veteran's reports that he was no longer depressed and that he 
was doing "a lot" better.  His affect was noted to be 
bright and cheerful, and he reported returning to fishing and 
other hobbies.  Concern over his "relationship at home" was 
expressed but he reported being prepared if this dissolved.  
Suicidal and homicidal ideations were denied.  The 
psychiatrist noted that his stress level was reduced but that 
he would be concerned about the return of symptoms should 
stressors increase.  An increase in dosage for his prescribed 
medications was suggested.

A September 2007 VA examination reflects the Veteran's 
reports of sleep disturbances, nightmares, anxiety, and 
feeling "blank."  Medications had caused him to become more 
withdrawn and reclusive since his last VA examination.  A 
decrease in activities he previously enjoyed was also 
reported.  He continued to see his VA psychiatrist for 
medication monitoring once every few months and had not had 
any remissions since his last VA examination.  

He reported that his ex-wife had again moved out of his 
house, that he had a good relationship with his daughter and 
young grandson, that he had a close relationship with his 
siblings and that he had acquired a new dog that he was 
training.  A history of delusions, hallucinations and 
suicidal or homicidal ideations were denied.

Mental status examination reportedly showed that the Veteran 
was dressed appropriately, had good hygiene, exhibited 
intense focus, and expressed feelings of frustration and 
irritation throughout the examination but was not personally 
hostile to the examiner.  His thought processes were clear, 
logical and coherent with some tendency towards 
circumstantiality and rambling.  He was fully oriented and 
his abstract reasoning was noted to be good.  Judgment was 
good and insight was fair.  

Concentration, recent memory and remote memory were mildly 
impaired.  The examiner noted that the Veteran's tendency 
towards frustration, irritability and suspiciousness appeared 
to be somewhat detrimental to his efforts to function 
effectively in social and occupational areas.  There was some 
conflicting information regarding the severity of his 
psychiatric symptoms in that the Veteran's subjective reports 
were more severe than those reflected the clinical records.  
In regard to these inconsistencies, the examiner opined that 
"the most likely scenario" was that his symptoms remained 
at approximately the same level as the previous examination.  
The diagnoses were chronic PTSD and depressive disorder not 
otherwise specified (NOS), more likely than not secondary to 
PTSD.  A GAF of 60 was assigned.

In a December 2007 DRO hearing, the Veteran testified that 
his prescribed medications had affected his memory and sleep 
patterns.

An August 14, 2008 letter from the Veteran's treating VA 
psychiatrist noted that he remained socially isolative, had a 
constricted affect, and had an intermittently depressed mood.  
His irritability and marked distrust of others had impaired 
his social functioning.  Hyperarousal and hypervigilance were 
also noted.

A November 2008 VA psychological examination reflects the 
Veteran's reports of anxiety, panic attacks three to four 
times per week, sleep difficulties, social isolation and 
suspiciousness of others.  Short-term memory problems and 
forgetfulness were reported.  Nightmares twice a week, four 
to five intrusive thoughts per week and startle symptoms were 
also reported.  Psychotic symptoms, suicidal ideations and 
homicidal ideations were denied.  No real leisure activities 
were reported.  Mental status examination noted that his 
thought processes were logical, coherent and relevant.  He 
was neatly attired, cooperative, exhibited good social skills 
and was fully oriented.  Concentration was good.  

The examiner noted that the Veteran did not appear to have 
worsened greatly since his last VA examination and that his 
presentation was "more credible than when [he] saw the 
[V]eteran in 2004."  Following this examination and a review 
of the Veteran's claim file, diagnoses of PTSD and depressive 
disorder NOS were made.  Narcissistic as well as paranoid 
personality features were also diagnosed.  A GAF of "55-60" 
was assigned.  The examiner noted that this examination 
required two hours and included no less than a 40 minute 
interview.

A November 2008 private treatment summary indicates that the 
Veteran was experiencing panic attacks three to four times 
per week, depressed mood, increased paranoia/suspiciousness 
and nightmares.  Complaints of occasional forgetfulness, 
occasional difficulty remembering names and poor 
concentration that made it difficult for him to understand 
complex command were also reported.  Abstract thinking, 
motivation to work and motivation to maintain relationships 
have been impaired.  He has been prescribed Paxil and Inderal 
to treat his condition.

Complaints of occasional nightmares and flashbacks were 
reported during VA outpatient treatment in May 2009.  
Depression, hopelessness, irritability, mood swings and manic 
symptoms were denied.  Suicidal ideations, homicidal 
ideations and hallucinations were denied.  The Veteran 
reported that he had stopped taking all of his medications 
and that he had been fishing, traveling and competing in bow 
and arrow competitions.  His mood was described as good and 
his affect was appropriate.  Insight and judgment were good.  
Suicidal and homicidal ideations and delusions were not found 
on examination.

In his February 2010 Travel Board hearing the Veteran 
testified that he was isolated and depressed.  He had stopped 
taking his prescribed anti-depressants because they made him 
violent, his sleep was very irregular and he was "on guard" 
at all times.  He had lost interest and motivation to 
participate in his previous hobbies of hunting, fishing and 
archery.  He socialized with three or four friends and 
accompanied his sister to church.  Occasional nightmares and 
panic attacks that occurred "maybe" two or three times per 
week were also reported.  He repeated that he had closed his 
lawn care business due to physical disabilities and reported 
that he had had no difficulty getting along with people when 
the business was in operation.

Prior to August 14, 2008, the Veteran's PTSD was manifested 
by anxiety, sleep difficulties, depression, irritability, 
nightmares, memory impairment and an exaggerated startle 
response during this time.  Suspiciousness was both 
subjectively reported by the Veteran and demonstrated by his 
reported constant carrying of a concealed weapon.  He 
reported a good relationship with his children and grandson 
and that he maintained several friendships.  Panic attacks 
were denied.  His GAF ranged between 43 and 70, suggesting 
more than mild impairment.  Hs condition most closely 
resembles the criteria for the 30 percent rating.  38 C.F.R. 
§ 4.130, DC 9411.

A disability rating in excess of 30 percent is not warranted 
as the record is negative for occupational impairment, speech 
difficulties, panic attacks, difficulty understanding complex 
commands, impaired judgment, impaired abstract thinking and 
difficulty in establishing and maintaining effective work and 
social relationships.  Although the Veteran reported that he 
closed his lawn care business in approximately 2005, he 
indicated this was due to his various physical conditions and 
the daytime sleepiness caused by the medications prescribed 
for these physical conditions.

The VA and Social Security examinations as well as the 
Veteran's reports of his functioning in his business show no 
more than moderate occupational impairment.  He was assigned 
GAF's on two occasions that indicated a more severe level of 
impairment, these were accompanied by little explanation or 
discussion of the Veteran actual functioning.  Hence, those 
numbers are of less probative value than the evidence of mild 
to moderate impairment.

The Veteran's PTSD has been manifested by anxiety, panic 
attacks two to four times per week, sleep difficulties, 
social isolation, suspiciousness and occasional nightmares.  
Memory impairments were reported and demonstrated on 
examination.  Depression was intermittently reported.  He 
continued to report friendships, socializing with friends and 
intermittently reported engaging in his various hobbies.  

The record is negative for occupational impairment with 
reduced reliability or productivity, speech impairments, 
difficulty understanding complex command (notwithstanding the 
Social Security examination showing moderate impairment in 
the ability to remember and carry out detailed instructions), 
impaired judgment, impaired abstract thinking and difficulty 
establishing and maintaining effective work and social 
relationships.  A disability rating in excess of 30 percent 
for this time period is therefore not warranted.  Id.

Extraschedular Ratings

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).  The question of an 
extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).   Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.   Barringer v. Peake, 22 
Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.  

The Veteran's PTSD has manifested as described above, by 
symptoms that cause occupational and social impairment.  Such 
impairment is contemplated in the rating criteria.  No 
psychiatric hospitalizations were reported during the 
appellate period.  The rating criteria contemplate the 
Veteran's impairments.  Hence, referral for consideration of 
an extraschedular rating is not warranted.

TDIU

The Court has held that entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is an 
element of all appeals of an initial rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a 
Veteran's service connected disabilities are rated less than 
total, but they prevent him from obtaining or maintaining all 
gainful employment for which his education and occupational 
experience would otherwise qualify him.  38 C.F.R. § 4.16.  

To qualify for a total rating for compensation purposes, the 
evidence must show (1) a single disability rated as 100 
percent disabling; or (2) that the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of his or her service-connected disabilities and there 
is one disability ratable at 60 percent or more, or, if more 
than one disability, at least one disability ratable at 40 
percent or more and a combined disability rating of 70 
percent.  Id.

In determining whether an appellant is entitled to a total 
disability rating based upon individual unemployability, 
neither an appellant's non-service-connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. § 
3.341(a) (2008); Hersey v. Derwinski, 2 Vet. App. 91, 94 
(1992).

As the Veteran's combined disability rating is 30 percent, he 
does not meets the schedular requirements for TDIU under 
38 C.F.R. § 4.16.

In addition, he reported retiring from a telephone company in 
2002 and then being self-employed in a lawn care business 
until 2005, when closed his business.  He attributed this 
closure to his various physical conditions and daytime 
drowsiness caused the medications prescribed to treat these 
conditions.  While the evidentiary record did suggest that 
the Veteran's PTSD symptoms could interfere with his social 
abilities, the Veteran has not alleged and the record does 
not suggest that he is unable to work due to his service-
connected PTSD, ganglion cyst and left foot disabilities.  
Further consideration of entitlement to a TDIU on the basis 
of the currently service connected PTSD, noncompensable 
ganglion cyst, or left foot disability, is therefore not 
warranted.  Further consideration of entitlement to TDIU may 
be required if service connection is ultimately granted for 
additional disabilities.

Service Connection

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at
253 (lay evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 
"due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
2009).

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical profession."  Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot 
determine that lay evidence lacks credibility merely because 
it is unaccompanied by contemporaneous medical evidence."

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. §§ 3.303(d), 3.307, 3.309.

Service connection may also be granted for a disorder found 
to be proximately due to, or the result of, a service-
connected disability, including on the basis of aggravation.  
38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 
(The Board notes the changes to 38 C.F.R. § 3.310 effective 
in October 10, 2006, but finds the previous version of 38 
C.F.R. § 3.310 potentially more favorable to the Veteran).

Certain chronic disabilities such as arthritis are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from 
service.  This presumption applies to veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307(a), 3.309(a).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

Left Foot Fracture

The Veteran contends that he broke a bone in his left foot 
between February and June 1968 while stationed at Bad Tolz, 
Germany.

A May 1964 service entrance examination was negative for any 
relevant abnormalities and the Veteran denied foot trouble in 
his accompanying RMH.  A June 1970 discharge examination was 
also negative for any relevant abnormalities and he denied 
suffering from foot trouble in his accompanying RMH. The 
remaining service treatment records were negative for any 
complaints, treatments or diagnoses of left foot condition.

A February 2004 private treatment note reflects the Veteran's 
reports of severe left heel pain for the past several months.  
Physical examination revealed strong and regular pedal 
pulses, normal deep tendon reflexes and severe pain on 
palpation on the lateral side of the left foot.  Diagnoses of 
posterior left foot tibial dysfunction and rule-out fracture 
or tendon rupture on the lateral side of the left foot was 
made.

A February 2004 private left foot magnetic resonance imaging 
study (MRI) noted an acute incomplete fracture through the 
anterior process of the calcaneous, mild degenerative 
hypertrophy at the first metatarsal phalangeal joint and a 
small plantar calcaneal spur.

A February 2005 VA left foot X-ray noted minimal degenerative 
changes at the first metatarsophalangeal joint.  No acute 
fractures or dislocations were identified.

The Veteran reported in a March 2005 VA treatment note that 
he had suffered from chronic pain since fracturing his left 
foot while skiing in February 1968.  An assessment of a left 
foot chronic foot sprain with a history of stress fracture 
was made.

A May 2005 VA bone scan noted a probable stress fracture of 
the calcaneous.

Complaints of daily left foot pain and occasional swelling 
were noted in a July 2005 VA examination.  The Veteran 
reported wearing a brace to decrease motion of the foot and 
thereby decrease pain.  He reported that his initial injury 
occurred in February 1968 during ski training while stationed 
in Germany.  

Physical examination noted tenderness laterally inferior to 
the lateral malleolus, over the anterior portion of the 
calcaneal tarsal joints and with subtalar motion.  An 
accompanying left foot bone scan noted focal uptake in the 
anterior calcaneus that could be due to a stress fracture, a 
re-injury of pervious trauma, chronic inflammation or 
reactive healing.  Following this examination and a review of 
the Veteran's claims file, a diagnosis of chronic left 
hindfoot lateral pain due to old anterior calcaneal process 
fracture was made.  The examiner opined that this condition 
was directly related to the reported ski injury in service.

Chronic foot pain was noted in a June 2006 VA orthopedic 
treatment notes.

An assessment of left foot pain was made in a June 2006 
private disability examination.  The Veteran had reported 
left foot pain since February 1968.

At his DRO and Travel Board hearings the Veteran testified 
that he fractured his left foot during ski training in 
February 1968.  He recalled being stationed at Bad Tolz, 
Germany and that he was treated at a military facility that 
was not located on post.  He continued to have a problem with 
his left foot after service and a 2002 X-ray revealed an old 
stress fracture.  Surgery to fuse the bone together was 
possible, but he elected not to undergo this procedure due to 
the flexibility limitations it would cause.  His left foot 
limited his physical activity as can no longer run.

The Veteran has a current disability as he has been diagnosed 
with left foot conditions, including a probable stress 
fracture of the calcaneous.  In order for the Veteran's 
current left foot condition to be recognized as service 
connected, the competent medical evidence of record must 
establish a link between this condition and an in-service 
injury or disease.  38 U.S.C.A. §§ 1110, 1131; Shedden and 
Hickson, both supra.

The evidence establishing this nexus includes the July 2005 
VA examiner's  opinion attributing his condition to his 
reported in-service ski injury and the Veteran's reports 
regarding a continuity of symptomology.  

The evidence against such a nexus includes the lack of 
clinical evidence documenting either the reported in-service 
ski injury or a continuity of symptomology.  

The Veteran is competent to report an in-service ski injury 
and a continuity of his symptoms.  The July 2005 opinion from 
the Veteran VA examiner is based on accurate factual premises 
and included a review of the Veteran's claims file.   See 
Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The evidence is at least in equipoise.  Entitlement to 
service connection for residuals of a left foot fracture is 
therefore granted.  38 U.S.C.A. § 5107(b).

Right Hip Condition

The Veteran contends that he suffers from a right hip 
condition due to his compensation for his back condition.

A May 1964 entrance and a June 1970 discharge examinations 
were negative for any relevant abnormalities and the Veteran 
denied suffering from lameness in his accompanying RMHs.  The 
remaining service treatment records are negative for any 
complaints, treatments or diagnoses of any right hip 
condition.

Right hip pain was reported in a December 2006 private 
treatment note.

At a February 2007 DRO hearing, the Veteran testified that he 
shifted his body weight due to his back condition, resulting 
in a hip condition.

In a February 2010 hearing, the Veteran testified that he 
suffered from a right hip condition due to his back 
condition.  He elaborated that this back condition caused him 
to shift his weight to compensate.  No specific diagnoses 
related to his hip were recalled and his doctor did not tell 
him that his hip condition was related to his back.

Although the Veteran has complained of hip pain, he has not 
asserted that this symptomatology began in service or 
resulted from any in-service injury.

No competent medical evidence has been presented linking the 
claimed right hip condition to service.  It would require 
medical expertise to be able to opine that a hip disability 
arising long after service was the result of a back 
disability, as opposed to any other potential cause.  The 
Veteran is not competent to opine as to the etiology of his 
purported right hip condition and he testified that his 
treating physicians were unable to offer such an opinion.  
While a layperson can provide evidence as to some questions 
of etiology or diagnosis, the question of a medical 
relationship between his purported right hip condition and 
service, which would require more than direct observation to 
resolve, is not in the category of questions that lend 
themselves to resolution by lay observation.  Cf. Jandreau, 
Barr, both supra and Woehlaert v. Nicholson, 21 Vet. App. 
456, 462 (2007).  Thus, the Veteran is not competent to opine 
on this question, and his statements asserting a relationship 
between his purported right hip condition and service are not 
probative as to this question.

As the evidence is against finding that the Veteran suffers 
from a current right hip disability or that there is a nexus 
between any current disability and service, reasonable doubt 
does not arise and the claim is denied.  38 U.S.C.A. 
§5107(b).


ORDER

Entitlement to an initial disability rating of 30 percent for 
PTSD is granted, effective April 13, 2005.

An initial disability rating in excess of 30 percent for PTSD 
is denied.

Entitlement to service connection for residuals of a left 
foot fracture is granted.

Entitlement to service connection for a right hip condition 
to include as secondary to a back condition is denied.


REMAND

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service, and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

A veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon at 83.

The Veteran contends that he has had a skin condition 
consistently since service, although the severity of the 
condition has varied.  Service treatment records document 
treatment for contact dermatitis and an apparent lichen 
nitidus eruption as well as note small lesions over the 
Veteran's truck and arms for the past six months in a 
February 1970 treatment note.  Post-service treatment records 
document the diagnosis and treatment of various skin 
conditions, including dermatitis, psuedofolliculitis barbae, 
and lichen simplex chronicus.

A July 2005 VA dermatology examination noted that the 
Veteran's diagnosed lichen planus chronicus was unrelated to 
Agent Orange exposure or insect bites.  The Veteran's 
treating VA dermatologist noted in a February 2007 VA 
treatment note that the etiology of his rash was "unknown" 
and that its relationship to service was "questionable."  
His pseudofolliculitis barbae was noted by his November 2009 
treating VA dermatologist to a common condition and that it 
was not caused by dioxin exposure.

The Veteran, however, has not been afforded a VA dermatology 
examination to determine whether there is a direct nexus 
between his current skin condition and service.  Such an 
examination is necessary to decide his claim.

The Veteran contends that he has had chronic back pain since 
service when he injured his back in multiple parachute jumps.  
Service personnel records confirm that he was awarded a 
Parachute Badge.  A September 2008 private orthopedic opinion 
noted that the Veteran's chronic condition "appeared to be 
consistent" with the injuries he was claiming from his 
service, however, this opinion did not report a specific back 
disability other than pain with radiculopathy and did not 
specify the injuries that were considered.  A VA orthopedic 
examination is therefore necessary.

In addition, the Veteran was afforded a VA orthopedic 
examination in July 2005 to determine the etiology of his 
claimed bilateral shoulder condition.  This opinion, however, 
addressed the etiology of his right shoulder condition only.  
A September 2008 private orthopedic opinion indicated that 
the Veteran's bilateral shoulder condition was consistent 
with his service, but this opinion is not to the degree of 
medical certainty required to support a grant of service 
connection and no rationale was provided for the opinion.  A 
new VA orthopedic examination is required to determine the 
etiology of the Veteran's bilateral shoulder condition.

The Veteran contends that he suffers from a right knee 
condition due to his back condition or as a result of an auto 
accident in service.

Service treatment records show that during treatment in 
December 1966, the Veteran reported injuring his right knee 
in a car accident.  Physical examination noted swelling, 
tenderness, full range of motion and was negative for 
instability.  The provider noted that this examination was 
not fully satisfactory as the Veteran did not cooperate.  An 
accompanying knee X-ray was negative.  An impression of a 
right knee contusion was made.  The remainder of the service 
treatment records are negative for a right knee disability.

Right knee pain for the past year was noted in a December 
2006 private treatment note.  

An August 2008 VA treatment note reflected the Veteran's 
reports of bilateral knee pain that was worsened with 
walking, standing and using the stairs.  It was noted that he 
had osteoarthritis due to jumps in service.  Bilateral knee 
X-rays, however, showed that the joint spaces were maintained 
and were negative for dislocations, effusions or 
chondrocalcinosis.  Physical examination noted very minimal 
genu varum in the knees.  Deep squat was abnormal and a 
minimally antalgic gait was noted.  Physical therapy 
including range of motion, stretching and strength exercises 
was recommended.

Complaints of bilateral knee pain since 2005 were noted in a 
February 2010 VA treatment note.  The Veteran's testimony, 
however, suggests that he had had symptoms since service.  An 
examination is needed to determine whether there is any 
current right knee disability related to the trauma from the 
in-service auto accident or jumps.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should afford the Veteran a 
VA dermatology examination to determine 
whether any current skin condition is 
related to service, including any 
presumptive herbicide exposure.  The 
claims folder including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should note such review in the examination 
report or in an addendum.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current skin 
condition had its onset in service or is 
otherwise related to a disease or injury 
in service, including his presumptive 
herbicide exposure.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.  The examiner should 
also consider the reports of skin 
conditions in the service treatment 
records and that as a combat Veteran, his 
reports of injuries in combat are presumed 
to have occurred.

The examiner should provide a rationale 
for this opinion.

2.  The RO/AMC should afford the Veteran a 
VA examination to determine whether any 
current shoulder, back, or right knee 
disability is related to service.  The 
claims folder including a copy of this 
remand must be made available to, and be 
reviewed by, the examiner.  The examiner 
should note such review in the examination 
report or in an addendum.  The examiner 
should note the Veteran's history of 
parachute jumps, and an auto accident.

The examiner is also advised that because 
the Veteran engaged in combat, his reports 
of injuries sustained in combat are 
presumed to have occurred.

After the examination, the examiner should 
provide an opinion as to whether it is at 
least as likely as not (50 percent 
probability or more) that any current 
bilateral shoulder condition or back 
condition had its onset in service or is 
otherwise related to a disease or injury 
in service.

The examiner is advised that the Veteran 
is competent to report injuries and 
symptoms, and that the Veteran's reports 
must be considered in formulating the 
requested opinion.

The examiner should provide a rationale 
for this opinion

3.  If the claim on appeal is not fully 
granted, issue a supplemental statement of 
the case, before returning the case to the 
Board, if otherwise in order. 

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


